DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 and 7-13 are currently under examination. Claims 2-3 and 14-20 are withdrawn from consideration. Claims 4-6 have been cancelled. Claims 1-3, 9 and 14-17 are amended.
The title of the “Third Amendment After Final Rejection under 37 CFR 1.16” filed on 02/22/2021 is ok to enter.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alice O. Carroll on 02/25/2021.
The application has been amended the claims as follows:
5-C15 saturated hydrocarbon, a C5-C10 alicyclic hydrocarbon, and a C6-C15 aromatic hydrocarbon.
Allowable Subject Matter
Claims 1-3 and 7-20 are allowed.
The closest prior art is Huang et al. (CN 104829758 A, applicants submitted in IDS).
Huang et al. teach an alkene polymerization catalyst comprising MgCl2 ([0014]), TiCl4 ([0016]) C2-C15 alcohol including ethanol and iso-octanol ([0016] and [0047]), electron donor having the structure as shown below ([0018]-[0023]) and a co-catalyst including AlEt3 ([0038]) in a molar ratio of 1:1-40:(0.01-10):(0.01-10) ([0012]-[0032]) in an inert solvent such as n-decane([0037]):

    PNG
    media_image1.png
    274
    170
    media_image1.png
    Greyscale

However, neither Huang et al. nor any prior arts of the record specifically teaches or suggests a catalyst comprising a primary catalyst with a four-arm organoheteroether as per applicant claims 1-3. Therefore, the claims 1-3 are allowed. As such, the dependent claims 7-13 are allowed.  
As such, a process of making the allowed catalyst as per applicant claims 14-16 are allowed. 
As such, a process of using the allowed catalyst recited in claims 1 and 14 as per applicant claims 17-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 




/YUN QIAN/           Primary Examiner, Art Unit 1732